Citation Nr: 1235763	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-24 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES
	
1. Entitlement to service connection for a skin disorder, to include chloracne, to include as due to herbicide exposure in Vietnam. 

2. Entitlement to service connection for headaches. 

3. Entitlement to service connection for degenerative joint disease of the feet, ankles, knees, and shoulders. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to September 1967, during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and November 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record. 

As an initial matter, the Board notes that in his VA Form 9 substantive appeal, the Veteran limited the issues on appeal to service connection for headaches and degenerative joint disease of the ankles and feet. 

However, his representative listed headaches, and degenerative joint disease of the knees, ankles, feet, and shoulders in the January 2009 VA Form 646 and it will be accepted as an equivalent to a timely formal substantive appeal (VA Form 9).  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.300 , 20.302 (2011); see generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that once the issues are certified to the Board, the RO has waived any objection VA may have had as to the timeliness of the appeal). 

In a July 2010 decision, the Board reopened the issue of entitlement to service connection for chloracne, and remanded the issue of service connection for chloracne, as well as headaches, and degenerative joint disease of the feet, ankles, knees, and shoulders for further development.  All requested development having been completed, these claims now return before the Board.

The Board points out that the RO, as directed in the prior July 2010 Board decision, issued a Statement of the Case in November 2011, as to the issue of entitlement to service connection for a back disability.  However, the Veteran's claims file, to include his virtual records, show no substantive appeal was filed as to this issue, therefore, it is not in appellate status.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for headaches is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a skin condition that began during active service or is related to an incident of service.

2. Degenerative joint disease of the feet, ankles, knees, and shoulders did not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, service connection for dematomycosis (fungal skin condition) is warranted.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 , 3.307, 3.309 (2011).

2. Service connection for degenerative joint disease of the feet, ankles, knees, and shoulders is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 , 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7  (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error could be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice was not frustrated and the Veteran was given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323  (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in December 2005.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. Follow up letters were issued in April 2006, June 2006, September 2006, September 2010, and November 2011, which provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473. 

The Veteran has neither alleged nor proven that prejudice resulted from lack of notice of the types of evidence needed to substantiate a claim for secondary service connection, and therefore, the Board determines that none resulted.  See Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

His claims were then readjudicated in the September 2008 and November 2011 Statement of the Case and Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, some private treatment records, and the reports of multiple VA examinations conducted in April 2011.

The April 2011 VA joints and skin examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided rationales for the opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

While the Veteran did note that he was treated at a private Methodist hospital, and that those records had not been associated with the claims file, the Veteran reported in September 2010 that he attempted to get those records himself, but was told that they had been destroyed after seven years, and were therefore unavailable.

This case was remanded in July 2010 so that the Veteran's Social Security records could be obtained, so he could undergo examinations for the claimed disabilities, and so a Statement of the Case could be issued with regard to his back disability claim.  In October 2010 the Social Security Administration notified VA that the Veteran's records were not available because they had been destroyed.  He underwent examinations as discussed above, and the RO issued a Statement of the case for his back disability in November 2011.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103  (2011).

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for a Veteran who served 90 days or more of active service during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431   (2006). 

When there is an approximate balance of positive and negative evidence regarding the merits of initial material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8   (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). 

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308   (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303   (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370   (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) .

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518   (1996). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369   (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377   (Fed. Cir. 2000) ("Fact-finding in Veterans' cases is to be done by the Board).)

Degenerative Joint Disease

As an initial matter, the Board notes that the nexus requirement of a service connection may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, degenerative joint disease) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the evidence of record does not show that arthritis of any joint was diagnosed or manifested within one year following the Veteran's separation from service.  Therefore, presumptive service connection is not warranted.  

Service treatment records showed complaints of painful joints, dizziness, and fainting spells, in the Veteran's August 1965 report of medical history, apparently for entry into service.  Specifically, the Veteran noted that he had injured his right knee, had a fracture of the right wrist, and had swollen and painful joints prior to service.  A September 1965 service treatment record indicates that the Veteran was having difficulty with his left leg, and reported a prior injury in 1953.  An October 1965 service treatment records showed complaints of pain in both feet and ankles, without diagnosis.  The Veteran's separation examination dated September 1967 showed no residuals of injury or trauma to any joints, and no diagnosis of degenerative joint disease, and no skin condition.  The Veteran's September 1967 report of medical history also showed no complaints of any of the above claimed disorders. 

Private treatment records show that the Veteran complained of left shoulder pain starting on February 1995, as a result of falling on ice, as well as headaches.  A brain scan was performed at the time which was normal.

A March 2010 report of a VA orthopedic consultation noted that the Veteran reported pain in his knee since Vietnam.  X-rays of the right knee were normal at that time.  On examination, the Veteran had a slight patellar crepitus, with no tenderness with patellofemoral compression, no instability, negative anterior drawer, Lachman's sign, no effusion, full range of motion, positive bilateral joint line tenderness, and was neurovascularly intact.  The Veteran was diagnosed with right knee pain with probable internal derangement.  He was prescribed quad strengthening exercises, and provided with injections.

The Veteran underwent VA examinations in April 2011.  At that time, the Veteran reported that he has had foot pain since service, which he felt first manifested from frequent walking, marching, and running with a heavy backpack.  Current symptoms included pain, stiffness, fatigability, weakness, and lack of endurance.  He reported no specific flare ups.  

X-rays of the left foot showed hallux valgus and hammer toes.  X-rays of the right foot showed hammer toes and metatarsus varus.  The Veteran was diagnosed with metatarsalgia bilaterally secondary to hallux valgus and degenerative joint disease of the MTP joint.  The examiner opined that this pain caused moderate problems with many activities of daily living, and caused a severe impact on the Veteran's ability to participate in sports and recreation.  The Veteran was noted to have previously been a truck driver, but had been unemployed since 1995 due to back pain and a cardiac condition.

The Veteran also underwent a joint examination for multiple joints.  The Veteran reported that his symptomatology started in service when he jumped off of a front end loader and landed on his right shoulder and right knee.  He reported that currently, he felt his right shoulder had limited motion, and he was unable to lay on his right side for an extended period of time.  

On examination of the right knee, the Veteran had tenderness, weakness, and guarding of movement, and well as crepitation, and grinding, but no instability.  Subpatella tenderness was noted.  There was moderate swelling of the bursa and moderate pain on patella displacement.  

X-rays taken at that time of the right knee, left knee, right ankle, left ankle, right shoulder, and left shoulder were all found to be normal.  The Veteran was diagnosed with right shoulder chronic strain with limited motion, right knee chronic strain and patellofemoral syndrome, and chronic right ankle strain.

The examiner concluded that in his opinion, the Veteran's chronic right shoulder strain was not caused by or a result of active duty.  In support of this opinion, the examiner indicated that the available medical service records showed no frequent treatments for a shoulder condition.  The examiner felt that the Veteran's present shoulder disability was due to aging.  

The examiner further indicated that the Veteran's right ankle chronic strain was not caused by or a result of active duty.  In support of this opinion, the examiner indicated that a review of the available service medical records showed no diagnosis of or treatment for any ankle condition.  The examiner also opined that the Veteran's right knee disability was not related to service.  In support of this opinion, the examiner stated that the available service records showed no chronic treatment for a knee condition, and that the Veteran worked as a truck driver for 28 years with no history of knee injury.  The examiner stated that the Veteran's chronic knee strain was more likely related to aging.  

Finally, the examiner concluded that the Veteran's bilateral foot metatarsalgia was not related to service.  In support of this opinion, the examiner indicated that the Veteran's bilateral foot pain was secondary to hallux valgus and degenerative joint disease of the MTP.  He indicated that the Veteran's service medical records showed few reports of any foot problems or continued documentation for an ongoing foot condition.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for degenerative joint disease of the feet, ankles, knees, and shoulders.  Initially, the Board points out that the Veteran does not have any diagnosis of any degenerative joint disease of the ankles, knees, or shoulders; he only has been found to have joint disease of the MTP joints of the feet.  However, in order to liberally construe the Veteran's claim, the Board will consider service connection for any disabilities of these areas.  In this regard, the Board notes that the Veteran's service treatment records are essentially negative for any diagnoses of any of these claimed disabilities; the Veteran reported problems prior to service with his joints, on his entrance report of medical history, but during service, he only once reported general complaints of pain in his feet and ankles, without diagnosis.  He also reported problems with his left leg once, but nothing specifically related to his knees, feet, ankles, or shoulders.  The Veteran's separation examination showed no complaints of, or treatment for, any shoulder, knee, ankle, or foot disability.  The evidence of record does not show any complaints of actual knee, ankle, shoulder, or foot disabilities until 1995, 28 years after his separation from service.  The only evidence of record showing an etiology of any of these claimed disabilities is the evidence contained in the Veteran's multiple VA examinations conducted in April 2011, which show diagnoses of metatarsalgia bilaterally secondary to hallux valgus and degenerative joint disease of the MTP joint, right shoulder chronic strain, right ankle chronic strain, and chronic knee strain, but which were found to all be not related to service, and more likely related to aging.

The Board has also considered whether a discussion of the issue of aggravation of disabilities would be appropriate in the instant case, since the Veteran reported problems with these disabilities prior to service; however, since there is no evidence of treatment for any of these disabilities in service, nor is the Veteran alleging any aggravation of any pre existing condition, the Board does not find such a discussion necessary.

With no evidence of a diagnosis of any foot, ankle, shoulder, or knee disability upon separation from service, no evidence of treatment for any of these disabilities for nearly 30 years after service, and with the etiological evidence of record indicating that the Veteran's current diagnoses are related to aging and not service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for degenerative joint disease of the feet, ankles, knees, and shoulders, and headaches.  38 U.S.C.A. § 5107(b).  

Lastly, the Board finds that service connection is not warranted based upon continuity of symptomatology.  38 C.F.R. § 3.303(b).  During the Veteran's hearing testimony before the undersigned Acting Veterans Law Judge in May 2009, he indicated that his feet first started hurting while in boot camp, and have continued hurting to the present day.  He reported he did not see a doctor until about 10 years ago, because he did not have insurance.  He also felt his ankles were weak.  He reported injuring his right knee and right shoulder in service jumping off a truck.  The Veteran is competent to relate observable symptomatology such as joint pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran believes he has experienced the claimed conditions since service, the Board finds his statement credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, the findings of the VA examiner are more probative in this case.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, in his September 1967 report of medical history for separation, the Veteran answered "no" to the question of whether he had ever had a bone or joint deformity, a trick or locked knee, foot trouble, arthritis, and a painful or trick shoulder.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The September 1967 questionnaire provides evidence against the Veteran's assertion of continuity of symptoms.  Lastly, his claimed joint conditions have been investigated by competent medical examination and the Veteran's assertions were found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

As the preponderance of the evidence is against the claims of entitlement to service connection for degenerative joint disease of the feet, ankles, knees, and shoulders, and headaches, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Skin Condition

The Veteran underwent a VA examination for his claimed skin condition in April 2011.  At that time, he reported developing a recurring rash in service to the groin, feet, and legs.  He stated that since service, he has continued intermittent treatment of his recurring rash with over the counter medicine.  He reported the rash most often affects the groin and thighs, and sometimes feet, and particularly in the warm weather months.  He reported that lesions associated with the rash burned and itched.  The groin rash was described as confluent with red lesions with demarcated borders.  Lesions to the legs were usually preceded with small blisters, developing into discrete annular macular reddened lesions with well demarcated borders.  There was no history of related ulcerations or lichenification, and no residuals once the rash cleared.

Upon examination, no acne or chloracne was noted.  He had no current lesions or rash in the groin.  He had multiple discrete annular superficial reddened macular lesions with irregular distinct borders, to the bilateral anterior and posterior calves.  There was no evidence of comedones, cysts, or nodules.  There was no evidence of ulcers, plaques, or hypertrophied lesions.  The area of the body affected was found to be greater than 5%, but less than 20%, of the area affected.  The Veteran was diagnosed with a chronic recurrent dematomycosis, or fungal skin infection.  

A diagnosis of chloracne was not appropriate, either currently or for any time period.  The examiner stated that such a diagnosis was not appropriate because the Veteran did not show any of the hallmarks findings of chloracne such as comedomes, cysts, or nodules.  The examiner further opined that the Veteran's current rash was not related to exposure to herbicides in service.  The examiner opined that this was because medical literature does not support a relationship between herbicide exposure and fungal skin infections.  

The examined did state, however, that the Veteran's chronic recurrent dermatomycosis was at least as likely as not a result of military service.  In support of this opinion, the examiner stated that the Veteran gave a credible history of onset of this chronic recurrent skin condition during active service, and fungal skin infections are often chronic and recurrent in nature.

Taking into account all relevant evidence, the Board finds that service connection is warranted for dematomycosis.  In this regard, the Board notes that the Veteran has not, at any time before, during, or after service, ever been diagnosed with chloracne; however, in order to give the Veteran all consideration due him, the Board finds it must consider service connection for any chronic skin condition.  In this regard, the Board finds probative the opinion from an April 2011 VA examination of the Veteran.  The examiner at that time found the Veteran's testimony of persistence of a fungal skin infection since service to be credible, and found that it was common for fungal skin infections to be chronic and recurrent.  In light of this evidence, and the Veteran's testimony before the Acting Veterans Law Judge in May 2009, the Board finds the evidence at least in equipoise as to the issue of whether the Veteran's current diagnosis of dematomycosis is related to service.  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). As such, the Board finds it must resolve all doubt in favor of the Veteran, and service connection is therefore warranted for dematomycosis.


ORDER

Entitlement to service connection for degenerative joint disease of the feet, ankles, knees, and shoulders is denied.

Entitlement to service connection for dermatomycosis is granted. 


REMAND

With regard to the Veteran's claim for service connection for headaches, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311. 

The rationale provided by the April 2011 examiner is not adequate.  The examiner stated that he did not find evidence that the Veteran's headaches were related to service.  No further explanation was provided.  The examiner did not discuss the fact that April 1966 and February 1967 service treatment records show treatment for headaches, diagnosed in April 1966 as tension headaches.  Further, the Veteran testified that he began experiencing headaches in service and that he continued to have them until the present.  

On remand, the claims file must be returned to the examiner who conducted the April 2011 VA examination so that an addendum opinion may be obtained.  The addendum must provide an etiology opinion accompanied by an adequate explanation for the opinion.  

As discussed above, the Veteran is entitled to substantial compliance with the Board's remand directives and in this case there was not substantial compliance because the April 2011 examination report was inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the Veteran's April 2011 headaches examination so that an addendum opinion may be rendered.  If that examiner is no longer available, the addendum opinion must be rendered by an equally qualified clinician.  

The purpose of the addendum opinion is to determine whether the Veteran has headaches that had their onset or was aggravated during active service or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion.  

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) STRs showing complaints of headaches in April 1966 (diagnosed as tension headaches) and February 1967. 

ii) The Veteran's May 2009 testimony that he has had headaches since service.  

d) The examiner must provide an opinion as to whether the Veteran's headaches began during active service or are related to any incident of service. 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


